Order entered January 22, 2020




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-19-00923-CV

                                   CURTIS MAYS, Appellant

                                                 V.

                           PIPER HUNN, TRISHA MOORE AND
                          RED DOG PROPERTIES, LLC, Appellees

                       On Appeal from the County Court at Law No. 3
                                   Dallas County, Texas
                           Trial Court Cause No. CC-17-04535-C

                                             ORDER
       Before the Court is appellant’s January 9, 2020 second motion requesting summary

reversal and supporting brief. We DENY the motion.

       We note that despite two orders directing the reporter’s record be filed, court reporter

Janet E. Wright has not filed the record. By letter dated January 10, 2020, she states the

reporter’s record has not been requested. However, as noted in the Court’s November 6, 2019

order directing Ms. Wright to file the record, appellant filed a letter October 28, 2019 explaining

he had not requested the reporter’s record because he thought the Court had requested it. That

letter constituted a request for the reporter’s record. Accordingly, we again ORDER Ms. Wright

to file the reporter’s record. The record shall be filed no later than February 3, 2020.
           We RESET the deadline for appellant to file any amended brief to February 18, 2020 and

appellees’ deadline to file their brief(s) to March 19, 2020.

           We DIRECT the Clerk of the Court to send a copy of this order to Ms. Wright and the

parties.




                                                      /s/       KEN MOLBERG
                                                                JUSTICE